epartment of the treasury internal_revenue_service washington d c v ce yf tax_exempt_and_government_entities_division aug uniform issue list tep rat legend taxpayer a individual b ira annuity c financial_institution d financial_institution e account f financial_institution g financial_institution h amount amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated june july and date from your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received distributions from ira annuity c of amount and amount totaling amount taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to erroneous advice she received from financial_institution e taxpayer a further represents that amount has not been used for any purpose taxpayer a maintained ira annuity c an individual_retirement_arrangement ira under sec_408 of the code with financial_institution d that included two single premium deferred annuities taxpayer a was married to individual b prior to his death on date individual b had handled all financial matters for himself and taxpayer a after he passed away taxpayer a hired financial_institution e to assist her with financial planning and investment advice in early september of financial_institution e advised her to liquidate her annuity so that the funds could be deposited in other types of investments financial_institution e failed to ascertain what type of annuity taxpayer had with financial_institution d it assumed it was a traditional deferred_annuity and not an annuity under either sec_403 or sec_408 of the internal_revenue_code on date taxpayer a received two distributions totaling amount from ira annuity c and deposited them into account f with financial_institution g on date amount was transferred from account f to an investment account with financial_institution h taxpayer a invested amount in this manner based on advice she received from financial_institution e financial_institution e has admitted in writing that it erred when it failed to ascertain the source of amount had it done this it would have advised taxpayer a to deposit amount into an ira with financial_institution h based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - sec_408 of the code provides the rules applicable to ira_rollovers i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 and sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was caused by her reliance on erroneous advice she received from financial_institution e therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira annuity c taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute no more than amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling has been sent to your authorized representative pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact d at sincerely yours cth a wath manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice cc
